DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant claims find support in the provisional application 62/527,929 (but not 62/505,736) and therefore receive the benefit to the filing date of 06/30/2017. 
Furthermore, the instant Application claims benefit as a continuation of the prior application 16/698,554, which is a continuation of the prior application 15/977,986 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08, and therefore the instant Application receives the benefit to the filing date of 3/1/2016.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 18 of prior U.S. Patent No. 10,525,712. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6-8, 10, 1, 1, and 9, respectively, of U.S. Patent No. 10,987,993 in view of Lodal et al. (U.S. 2003/0202034 A1). Specifically, Claims 1, 6-8, 10, 1, 1, and 9, respectively, of U.S. Patent No. 10,987,993 disclose all claimed limitations of Claims 1-5, 16-17 and 20 of instant Application except the wick bar is mounted on a rotatable shaft; and the vacuum chamber comprises a scraper positioned for scraping the wick bar as it rotates past the scraper. Lodal et al. disclose a wick bar mounted on a rotatable shaft; and a scraper positioned for scraping the wick bar as it rotates past the scraper. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the wick bar mounted on a rotatable shaft and the scraper of Lodal et al. to the printer of U.S. Patent No. 10,987,993 to remove excess ink from the wick bar and thus extend its service life. Please note that utilize the wick bar mounted on a rotatable shaft and the scraper of Lodal et al. to the printer of U.S. Patent No. 10,987,993 would position said scraper in the vacuum chamber to come in contact with the wick, which is also disposed in the vacuum chamber.
Furthermore, Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 1, 5-17 and 19-20, respectively, of U.S. Patent No. 10,525,712 in view of Lodal et al. (U.S. 2003/0202034 A1). Specifically, Claims 1-3, 1, 5-17 and 19-20, respectively, of U.S. Patent No. 10,525,712 disclose all claimed limitations of Claims 1-19 of instant Application except the wick bar is mounted on a rotatable shaft; and the vacuum chamber comprises a scraper positioned for scraping the wick bar as it rotates past the scraper. Lodal et al. disclose a wick bar mounted on a rotatable shaft; and a scraper positioned for scraping the wick bar as it rotates past the scraper. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the wick bar mounted on a rotatable shaft and the scraper of Lodal et al. to the printer of U.S. Patent No. 10,525,712 to remove excess ink from the wick bar and thus extend its service life. Please note that utilize the wick bar mounted on a rotatable shaft and the scraper of Lodal et al. to the printer of U.S. Patent No. 10,525,712 would position said scraper in the vacuum chamber to come in contact with the wick, which is also disposed in the vacuum chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gast et al. (U.S. 2006/0061619 A1) disclose an imaging device that includes a drum platen having a recess. A loading mechanism for loading an absorber into the recess and a pen is configured to eject ink on the absorber while the absorber is in the recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853